Mobley, Chief Justice.
Richard Leroy Harper and Robert Gary Brooks filed their pro se application for writ of habeas corpus on August 21, 1972, asserting that they have been confined in jail since their arrest on May 5, 1972, and have been refused their requests for speedy trial. This appeal is from the order denying relief under the writ.
The order of the judge hearing the matter states that he heard argument from counsel for the State and counsel for the appellants. The record does not indicate that any evidentiary hearing was had. On request to the clerk of the superior court for a transcript of the hearing, it has been certified to us that there is no transcript. The trial judge made no written findings of fact and conclusions of law upon which the judgment was based, as required by Code Ann. § 50-127 (9) (Ga. L. 1967, pp. 835, 836).
Since it appears that the appellants were given no evidentiary hearing on their application for habeas corpus, we reverse the judgment denying relief, and remand the case for trial, which trial shall be transcribed by a reporter, as required by Code Ann. § 50-127 (8), and a free transcript of the trial be furnished to the indigent appellants (see Long v. District Court of Iowa, 385 U. S. 192 *844(87 SC 362, 17 LE2d 290); Bassett v. Smith, 398 U. S. 435 (90 SC 1885, 26 LE2d 386); Bassett v. Smith, 226 Ga. 686 (177 SE2d 88)), in the event they request it for appeal.
Submitted November 15, 1972
Decided December 4, 1972.
Robert Leroy Harper, Robert Gary Brooks, pro se.

Judgment reversed with direction.


All the Justices concur.